Exhibit 10.7

 

LOGO [g266036excpg001a.jpg]

ALLIED NEVADA GOLD CORP.

(the “Corporation”)

DEFERRED PHANTOM UNITS

NOTICE OF GRANT

 

To:    Date:   

 

 

This notice is to evidence that you have been granted [            ] Deferred
Phantom Units as of the date indicated above.

This notice serves as a DPU Grant Letter under section 3.03 of the Corporation’s
Deferred Phantom Unit Plan, a copy of which has been provided to you.

Our records indicate the following balances of DPU’s that have been issued to
you pursuant to the Company’s DPU plan:

 

     # of
DPU’s  

Opening Balance as at [Date]

  

Granted during the current Quarter

     

 

 

 

Closing Balance as at [Date]

     

 

 

 

Allied Nevada Gold Corp. – stock price [Date]

   $     

Estimated value at [Date]

   $                

 

ALLIED NEVADA GOLD CORP.

 

[Name]

[Title]

 

LOGO [g266036excpg001c.jpg]